SUMMARY ORDER
Appellant Rubin Sterngass, pro se, appeals from a May 23, 2006 judgment of the United States District Court for the Southern District of New York (McMahon, J.), 433 F.Supp.2d 351, granting summary judgment to Appellees, and dismissing all Appellant’s claims in his complaint. We presume the parties’ familiarity with the facts and procedural history of the case, and the arguments on appeal.
This Court reviews a district court’s grant of summary judgment de novo. New York v. Nat’l Serv. Indus. Inc., 460 F.3d 201, 206 (2d Cir.2006). “[S]ummary judgment is appropriate where there exists no genuine issue of material fact and, based on the undisputed facts, the moving party is entitled to judgment as a matter of law.” D’Amico v. City of New York, 132 F.3d 145, 149 (2d Cir.1998); see also Fed.R.Civ.P. 56(c). In determining whether there is a genuine issue of material fact, we must resolve all ambiguities, and draw all inferences, against the moving party. United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176 (1962); Donahue v. Windsor Locks Bd. of Fire Comm’rs, 834 F.2d 54, 57 (2d Cir.1987). Mere speculation and conjecture are insufficient to avoid summary judg*22ment. Western World Ins. Co. v. Stack Oil Inc., 922 F.2d 118, 121 (2d Cir.1990).
Having reviewed the record, we agree with the district court that Appellant misapprehends the law. For the reasons stated by the district court, we conclude that there are no genuine issues of material fact warranting a trial on Appellant’s claims, and such claims are without merit. Therefore, we hold that Appellant’s claims were properly dismissed. Accordingly, the judgment of the district court is affirmed.